January 30, 1924. The opinion of the Court was delivered by
This is an appeal from an order of his Honor refusing the appellant a new trial on after-discovered evidence. The exceptions, nine in number, raise two questions: First, was there a manifest abuse of discretion in refusing the motion? Second, Was there any error of law committed in the exercise of this discretion?
A careful examination of the whole record satisfies us that, while his Honor was in error in allowing the State at the hearing to introduce certain affidavits setting out certain acts of violence on the part of the defendant, in that they did not charge an offense that affected the veracity of the parties, and, therefore, could not be considered by the Judge, disregarding them, there was no error in refusing motion. The Chief of Police of Hartsville, J. Lide Jordan, says in his affidavit, and this could be considered by his Honor:
"Deponent further says that he does not know J. Austin Gainey, Monroe Adams or John V. Martin, and he is unable after diligent search during the past few days to locate them, or either of them, in this community."
Striking out the objectionable testimony, in our opinion, his Honor committed no error in refusing the motion.
Exceptions overruled, and judgment affirmed. *Page 238 
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.